 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARCELO LARIOS FERNANDEZ,                                  Case No.: 21-CV-1011 JLS (DEB)
     Inmate # 87515-298,
12
                                               Plaintiff,       ORDER DISMISSING CIVIL
13                                                              ACTION WITHOUT PREJUDICE
     v.                                                         FOR FAILING TO PAY FILING FEE
14
                                                                REQUIRED BY 28 U.S.C. § 1914(a)
15   METROPOLITAN CORRECTIONAL                                  AND/OR FAILING TO FILE
     CENTER,                                                    PROPERLY SUPPORTED MOTION
16
                                                                TO PROCEED IN FORMA
17                                          Defendant.          PAUPERIS PURSUANT TO
                                                                28 U.S.C. § 1915(a)
18
19
20          Plaintiff Marcelo Larios Fernandez (“Plaintiff”), currently incarcerated at the
21   Metropolitan Correctional Center (“MCC”) in San Diego, California, is proceeding pro se
22   in this action brought pursuant to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”).
23          All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $402. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
26
27
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
28   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
                                                            1
                                                                                             21-CV-1011 JLS (DEB)
 1   prepay the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 2   pursuant to 28 U.S.C. §1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
 3   2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff
 4   is a prisoner, even if he is granted leave to commence his suit IFP, he remains obligated to
 5   pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th
 6   Cir. 2015), regardless of whether his case is ultimately dismissed, see 28 U.S.C.
 7   § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 8          Plaintiff filed this case on May 26, 2021. See generally Compl. At that time,
 9   Plaintiff did not pay the $402 civil and administrative filing fee or file a Motion to Proceed
10   IFP. Subsequently, on June 23, 2021, Plaintiff submitted a Motion to Proceed IFP, but
11   without attaching the certified copies of Plaintiff’s trust account statements “for the 6-
12   month period immediately preceding the filing of the complaint . . . obtained from the
13   appropriate official of [the] prison at which [Plaintiff] is . . . confined,” as required by 28
14   U.S.C. § 1915(a)(2) See generally ECF No. 2 (“IFP Mot.”). Without copies of Plaintiff’s
15   trust account statements from the relevant period, the Court cannot assess what, if any,
16   partial filing fee may be required by 28 U.S.C. § 1915(b)(1). Accordingly, Plaintiff’s case
17   cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
18                                             CONCLUSION
19          For the reasons set forth above, the Court hereby:
20          (1)    DISMISSES this action sua sponte WITHOUT PREJUDICE for failure to
21   pay the $402 civil filing and administrative fee or to submit a properly supported Motion
22   to Proceed in Forma Pauperis pursuant to 28 U.S.C. §§ 1914(a) and 1915(a); and
23          (2)    GRANTS Plaintiff forty-five (45) days’ leave from the date on which this
24   Order is electronically docketed to either: (a) prepay the entire $402 civil filing and
25   administrative fee in full, or (b) “submit a certified copy of the trust fund account statement
26
27
     Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                        2
                                                                                        21-CV-1011 JLS (DEB)
 1   (or institutional equivalent) for [Plaintiff] for the 6-month period immediately preceding
 2   the filing of the complaint . . . obtained from the appropriate official of [the] prison at
 3   which [Plaintiff] is . . . confined.” See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
 4         IT IS FURTHER ORDERED that if Plaintiff fails to either prepay the $402 civil
 5   filing and administrative fee or submit the necessary certified copies of his trust account
 6   statements within 45 days, this action will remain dismissed without prejudice and without
 7   further Order of the Court based on Plaintiff’s failure to satisfy the fee requirements of 28
 8   U.S.C. § 1914(a).
 9         IT IS SO ORDERED.
10   Dated: June 29, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                               21-CV-1011 JLS (DEB)
